Exhibit 10.2

PROFITS UNIT AWARD AGREEMENT

PROFITS UNIT AWARD AGREEMENT (“Agreement”) dated as of October 6, 2006 (the
"Date of Grant”), by and between Kraton Management LLC, a Delaware limited
liability company (the “Company”) and Nicholas G. Dekker (the “Participant”).
Unless the context otherwise provides, capitalized terms not defined herein
shall have the meanings ascribed to them in the Limited Liability Company
Operating Agreement of Kraton Management LLC, as amended from time to time (the
“Management LLC Agreement”).

1. Description of Profits Units. Each Company Profits Unit represents the right
to a pro rata share of any distributions received by the Company in respect of
the corresponding TJ Chemical Profits Units held by the Company in accordance
with the Management LLC Agreement. Each TJ Chemical Profits Unit represents the
right to receive a pro rata portion of the appreciation of the assets of TJ
Chemical above the Threshold Amount (as defined in the TJ Chemical LLC
Agreement) for such TJ Chemical Profits Unit after the Date of Grant. The
Threshold Amount for the Company Profits Units granted hereunder is
$250,019,229, representing the current value of the assets of TJ Chemical (net
of debt) as of the Date of Grant, provided that such Threshold Amount may be
appropriately and equitably adjusted by the Board of Directors of TJ Chemical
for contributions and distributions that affect the aggregate balances of all
Capital Accounts (as defined in the TJ Chemical LLC Agreement) maintained under
the TJ Chemical LLC Agreement in order to place all holders of profits units,
including the Participant, in the same position they would have been in had such
contributions and distributions not been made. The pro rata portion of
appreciation shall be determined based on all outstanding TJ Chemical Membership
Units and TJ Chemical Profits Units for which the applicable Threshold Amount
has been achieved (but only as to the appreciation above the Threshold Amount
with respect to the applicable TJ Chemical Profits Units).

Each Company Profits Unit is intended to be a “profits interest” within the
meaning of Rev. Proc. 93-27 (6/09/93) and Rev. Proc. 2001-43 (8/03/01). By
virtue of ownership of a Company Profits Unit, the Participant shall have no
right or obligation to make any Capital Contribution to the Company at any time
and shall have no rights to any capital contributed to the Company.

2. Grant of Award. The Company hereby grants to the Participant 125,000 Company
Profits Units (the “Profits Units”), subject to the terms and conditions of this
Agreement and the Management LLC Agreement.

3. Vesting. Notwithstanding Section 4.8 of the Management LLC Agreement, 50% of
the Profits Unit shall vest when the fair value of the assets of TJ Chemical
equal or exceed two times (2X) the Threshold Amount and the remaining 50% of the
Profits Units shall vest when the fair value of the assets of TJ Chemical equal
or exceed three times (3X) the Threshold Amount, in each case, as determined by
the Board of Directors of TJ Chemical, provided that the Participant is employed
by the Kraton Group on such vesting date, and provided further that if, at the
time the Company makes a determination as to whether the Participant is entitled
to any appreciation with respect to the Profits Units, the value of the assets
of the Company is more than two times (2X) but less than (3X) the value of the
assets on the grant date, a pro-rata portion of the second 50% will vest based
on the appreciation above the amount equal to two times (2X) the value of the
assets on the grant date, and provided, further, that 100% of the Profits Units
shall vest upon the effective date of a disposition by the Initial Investors of
51 % or more of their aggregate interests in Kraton to one or more unrelated
third Persons if the Participant is employed by the Kraton Group through such
date. Notwithstanding anything to the contrary in any other agreement, including
the Management LLC Agreement, in the event the Participant’s employment with the
Kraton Group is terminated prior to a portion or all Profits Units becoming
vested as provided above, all unvested Profits Units shall immediately and
without any further action be forfeited on the date of termination.

4. LLC Agreements. This Agreement shall be subject to all of the provisions of
the Management LLC Agreement, and such provisions are incorporated herein by
this reference. The Participant understands that, as a condition to receiving
the Profits Units granted hereunder, the Participant must execute and comply
with the Management LLC Agreement. The Participant shall be a Member and holder
of Profits Unit for all purposes under the Management LLC Agreement. Unless
expressly stated otherwise in this Agreement, to the extent that, with respect
to any right or obligation of the Participant, any provisions of this Agreement
are not consistent with the Management LLC Agreement, the provisions of the
Management LLC Agreement shall govern.

5. Representations by Participant. The Participant represents and warrants that
he has received, read and executed a copy of the Management LLC Agreement.

6. Restrictions on Transferability. Except as specifically provided in
Article IX of the Management LLC Agreement, the Profits Units may not be sold,
transferred or otherwise disposed of without the written approval of the
Managing Member.

7. Corporate Transaction: Termination of Employment. The Company shall have the
right to cancel the Profits Units in the event of a merger, consolidation,
recapitalization or other corporate transaction involving TJ Chemical in which
TJ Chemical cancels the corresponding TJ Chemical Profits Units and shall
distribute the cash, securities or other property, or any combination thereof,
if any, received from TJ Chemical in respect of such corresponding TJ Chemical
Profits Units in accordance with Section 9.6 of the Management LLC Agreement. If
the Participant becomes a Terminated Employee, the Company shall have the right
to purchase any then-vested Profits Units held by the Participant in accordance
with Article IX of the Management LLC Agreement.

8. Fair Value. Any determination relating to the value of the assets of TJ
Chemical or any TJ Chemical Profits Unit shall be determined in good faith by
the Board of Directors of TJ Chemical in accordance with the TJ Chemical LLC
Agreement and all determinations of the Board of Directors shall be final and
binding on all parties.

9. Assignment. This Agreement and the rights hereunder shall not be assignable
or transferable by the Participant without the prior written consent of the
Company. This Agreement shall inure to the benefit of and be binding upon the
parties and to their respective heirs, executors, administrators, successors and
permitted assigns.

10. Amendments. The terms and provisions of this Agreement may not be amended
except by a written instrument signed by the parties hereto.

11. Counterparts: Effectiveness. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, but all such
counterparts shall together constitute but one and the same contract.

12. Severability. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such term or provision shall be enforced to the maximum extent permitted by law
and, in any event, such illegality or invalidity shall not affect the validity
of the remainder of this Agreement.

13. Non-Waiver. No provision of this Agreement shall be deemed to have been
waived except if the giving of such waiver is contained in a written notice
given to the party claiming such waiver, and no such waiver shall be deemed to
be a waiver of any other or further obligation or liability of the party or
parties in whose favor the waiver was given.

14. Applicable Law. This Agreement and the rights and obligations of the parties
hereto shall be interpreted and enforced in accordance with and governed by the
laws of the state of Delaware without regard to its principles of conflict of
laws.

15. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto (including, without limitation, the Management LLC
Agreement and the TJ Chemical LLC Agreement) which form a part hereof contain
the entire understanding of the parties with respect to its subject matter and
there are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth in such documents and such documents supersede all
prior agreements and understandings between the parties with respect to their
subject matter.

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the day and year first above written.

KRATON MANAGEMENT LLC

     
By: /s/ Clive D. Bode
 

 
     

 
   
Name:
  Clive D. Bode
 
   
Title:
  Vice President
 
   

NICHOLAS G. DEKKER

/s/ Nicholas G. Dekker

